DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.
Page 14 of the Remarks, Applicants argue “Figure 13 of KIM, as reproduced below, clearly discloses (and the Examiner concedes) that step S1330 (Paging (to indicate a fallback)) is a separate step from step S1370 (RRC Connection Release), rather than step S1370 including step S1330, as step S1330 is performed before S1370. Thus, Figure 13 does not disclose an RRC connection release communication including a paging to indicate a fallback.” Examiner respectfully disagrees. figure 13, S1330-S1335, and fig. 12, steps 1260-1270, Kim discloses the paging signal to indicate voice fallback; and in abstract and p. [0007]-[0008], Kim discloses the paging included RRC connection release.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 16, 19, 21-25, 31, 34, 36, 39 and 41-52 are rejected under 35 U.S.C. 103 as being anticipated by Kim et al, US Pub. 2019/0166576, in view of Aoyagi et al, US Pub. 2020/0336979, hereinafter referred to as Kim and Aoyagi respectively.
Regarding claims 1, 16, 31 and 36, Kim discloses a method and an apparatus for effectively performing paging in a next-generation mobile communication system, comprising: receiving, from a first base station (BS) associated with a fifth generation New Radio (5G NR) radio access technology (RAT), a command of mobility including an indication for voice fallback from the 5G NR RAT to a Long Term Evolution (LTE) RAT (fig. 12-13, and paragraphs [0169] and [0172], the NR NB indicates fallback to LTE, as indicated by reference numeral 1270 to the UE. Since the connection request from the UE (1260) is an IP multimedia subsystem (IMS) call. Therefore, the fallback 1270 is a voice fallback; Paging S1330-S1335 to indicate voice fallback); the command of mobility is included in a radio resource control (RRC) release communication (abstract, p. [0007]-0008] receive an RRC connection release message including paging area (PA)-related information from a base station). Kim does not explicitly disclose the step including, in a radio resource control (RRC) connection request communication, an indication that a voice call is a cause value for the RRC connection request communication. Aoyagi discloses the step of including, in a radio resource control (RRC) connection request communication, an indication that a voice call is a cause value for the RRC connection request communication (the RRC connection request is a value used in the Establishment Cause field, according to the 3GPP standard) at figure 3, steps S10-S40, and figure 4, steps S130-S140 and p. [0060]; and Kim discloses the step of transmitting, to a second BS associated with the second RAT and based at least in part on receiving the command of mobility including the indication for voice fallback (fig. 12, and paragraphs [0169], [0172] and [0174]-[0175], the UE makes a request for the connection to LTE according to the indication), Aoyagi discloses a radio resource control (RRC) connection request communication for attempting to communicatively connect with the second BS for voice fallback (figure 3 steps S10-S40, and figure 4, steps S130-S140 and p. [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the RRC connection request disclosed by Aoyagi into Kim system in order to adapt with conventional system used in the network.
Regarding claims 4, 19, 34 and 39, figure 13, S1330-S1335 Kim discloses the paging signal to indicate voice fallback; in abstract and p. [0007]-[0008] Kim discloses the paging included RRC connection release.  
Regarding claims 6, 21 and 47, 49-50 and 52, Kim discloses wherein a mobile originating (MO) voice call or a mobile terminating (MT) voice call is established between the UE and the first BS (fig. 13 and paragraphs [0172]-[0173], voice call is established for MO case and MT case).
Regarding claims 7 and 22, Kim does not disclose wherein the cause value being indicated as the voice call enables the second BS to prioritize resource allocation to the UE. Examiner takes official notice the feature recited in claims 7 and 22 is well-known in the art.  It would have been obvious to one ordinary skill in the art at the time the invention was made to adapt the well-known feature into Kim‘s system for reducing latency in order to guarantee quality of service.
Regarding claims 8, 23, 48 and 51, Kim discloses wherein the command of mobility comprises: receiving the command of mobility while establishing the voice call (see fig. 12-13, and paragraphs [0169], [0172] and [0174]-[0175]).
Regarding claims 9 and 24, Kim discloses establishing a voice call with the first BS (paragraphs [0172]-[0173], similar with claim 6).
Regarding claims 10 and 25, Kim discloses wherein the voice call is a mobile originating (MO) voice call or a mobile terminating (MT) voice call (fig. 13 and paragraphs [0172]-[0173], voice call is established for MO case and MT case)
Regarding claims 41-44, similar with claims 4, 19, 34 and 39 mentioned above, Kim discloses wherein the command of mobility is determined to be for voice fallback based at least in part on the voiceFallbackIndication information element (see figure 13 and paragraphs [0163]-[0164], [0174]-[0175] and [0185]-[0186], Kim discloses configuration information required for fallback is inserted into a paging message in S1330). Figure 13, S1330-S1335 Kim discloses the paging signal to indicate voice fallback; in abstract and p. [0007]-[0008] Kim discloses the paging included RRC connection release.
Regarding claims 45-46, wherein the voice call is a voice over NR (VoNR) voice call (fig. 12, the call request 1260 is a voice over NR NB voice call).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI D HOANG/Primary Examiner, Art Unit 2463